                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 SCOTT B. SULLIVAN,

                 Plaintiff,

                 v.                                                     Case No. 2:18-CV-2606-JAR-TJJ

 ADVENTIST HEALTH SYSTEMS, et al.,

                 Defendants.


                                          MEMORANDUM AND ORDER

        This matter comes before the Court on Plaintiff Scott B. Sullivan’s Motion for Relief

Under Rule 59(e) (Doc. 34), in which he asks the Court to reconsider its Memorandum and

Order dismissing this case under Fed. R. Civ. P. 12(b)(6) (Doc. 32).

        Local Rule 7.3(a) provides that “[p]arties seeking reconsideration of dispositive orders or

judgments must file a motion pursuant to Fed. R. Civ. P. 59(e) or 60.”1 Grounds which justify

alteration or amendment under Rule 59(e) include: (1) an intervening change in controlling law;

(2) new evidence that was previously unavailable; or (3) a need to correct clear error or prevent

manifest injustice.2 A Rule 59(e) motion does not permit a losing party to revisit issues

previously addressed or to present new legal theories or facts that could have been raised earlier.3

Rather, such a motion “is appropriate where the court has misapprehended the facts, a party’s

position, or the controlling law.”4




        1
            D. Kan. Rule 7.3(a).
        2
          Hayes Family Trust v. State Farm Fire & Cas. Co., 845 F.3d 997, 1004 (10th Cir. 2017) (citing Servants
of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)).
        3
            Servants, 204 F.3d at 1012.
        4
            Id. (citation omitted); Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997).
        Because Plaintiff proceeds pro se, the Court is mindful that it must construe his pleadings

liberally and apply a less stringent standard than that applicable to attorneys. Nonetheless,

Plaintiff presents no valid legal argument to warrant relief from the Court=s Order.5 Although

quite difficult to follow at times, Plaintiff’s motion identifies neither an intervening change in the

law nor new evidence that was previously unavailable. To the extent that Plaintiff contends that

the Court committed clear error, Plaintiff misstates the law and fails to establish that the Court

has misapprehended the facts or his position. Finally, the Court does not consider any of

Plaintiff’s arguments raised for the first time in his motion to alter or amend the judgment under

Rule 59(e).

        The Court conducted a thorough review and analysis of Plaintiff’s 50-page Amended

Complaint before determining that Plaintiff failed to state a claim under federal law. In addition

to this case, Plaintiff filed two largely similar actions in which the Court ruled on a total of

thirteen motions to dismiss.6 Plaintiff has now filed the same or virtually the same motion to

alter or amend in each case, along with the same reply in support. Much of Plaintiff’s motion

recounts the symptoms that he suffers, his past attempts to obtain medical treatment and the

stigma facing sufferers of his condition, and the extent to which he believes he has been

deceived, intimidated, threatened, coerced, harassed, extorted, and retaliated against by medical

professionals over the years. While the Court certainly has sympathy for Plaintiff’s physical and

emotional pain and suffering, and for his difficulty as a pro se plaintiff, his motion simply fails to

provide a basis for relief under Rule 59(e). Accordingly, Plaintiff’s motion is denied.




        5
            Whitney v. New Mexico, 113 F.3d 1170, 1173 (10th Cir. 1997).
        6
          Sullivan v. HCA Healthcare, Inc., D. Kan. Case No. 19-cv-2034-JAR-TJJ, Doc. 69; Sullivan v. Univ. of
Kan. Hosp. Auth., D. Kan. Case No. 19-cv-2078-JAR-TJJ, Doc. 112.




                                                         2
       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff Scott B. Sullivan’s

Motion for Relief Under Rule 59(e) (Doc. 34) is denied.

       IT IS SO ORDERED.

       Dated: October 31, 2019

                                                  s/ Julie A. Robinson
                                                  JULIE A. ROBINSON
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                              3
